Citation Nr: 0111036	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1967, and from January to October 1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  This case was 
previously before the Board in November 2000, at which time 
it was remanded for additional development.  The case is now, 
once more, before the Board for appellate review.


FINDINGS OF FACT

1.  A November 1995 rating decision found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for multiple 
sclerosis; no timely appeal therefrom was filed.

2.  Evidence submitted in support of the veteran's 
application to reopen the claim for service connection for 
multiple sclerosis since the November 1995 RO rating decision 
is new, relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision finding that new and 
material evidence had not been submitted to reopen the claim 
for service connection for multiple sclerosis is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1994) 
(now 38 C.F.R. § 20.1103 (2000)).

2.  Evidence submitted since the November 1995 rating 
decision is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim of entitlement to service connection for 
multiple sclerosis was initially denied in an September 1989 
rating decision.  At that time, the RO concluded that the 
veteran's multiple sclerosis was not incurred in or 
aggravated by service.  In August 1995, the veteran sought to 
reopen his claim for service connection for multiple 
sclerosis.  A November 1995 rating decision found that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran was notified of that decision and his 
appellate rights, but failed to perfect an appeal.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1994) 
(now 38 C.F.R. § 20.1103 (2000)).  Accordingly, the November 
1995 rating decision finding that new and material evidence 
had not been submitted to reopen the claim for service 
connection for multiple sclerosis became final and is not 
subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board notes that in the RO's December 1998 Statement of 
the Case, the determination as to whether the veteran 
submitted "new and material evidence" was based on a 
standard overruled by the Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 115 F.3d 1356, 
1363 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See also Winters v. West, 12 Vet. App. 203 (1999), 
rev'd on other grounds, sub nom. Winters v. Gober, No. 99-
7108 (Fed. Cir. July 26, 2000); Elkins v. West, 12 Vet. App. 
209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the VA must review the 
evidence before it at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end.  See Barnett, 83 F.3d at 1383-
84.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final RO determination in November 1995.

Evidence of record at the time of the November 1995 rating 
decision included the veteran's service medical records, VA 
and private medical records from July 1975 to September 1989, 
and an August 1995 statement from the veteran's spouse.  
Service medical records are negative for findings or 
treatment of multiple sclerosis.  During April 1967 
treatment, the veteran provided a three week history of pain 
in the lateral aspect of his upper left leg with a loss of 
sensation by pin prick over the area, and occasional back 
pain.  An April 1967 orthopedic consultation report notes a 
normal neurological examination.  An X-ray study of the left 
leg showed a well-healed sub trochanteric fracture.  The 
diagnostic impression was old fracture pain syndrome.  An 
August 1967 separation examination report notes a normal 
neurological evaluation, and is negative for multiple 
sclerosis.

Private medical records show treatment for various complaints 
from July 1975 to January 1979.  A June 1977 report notes a 
six-month history of bilateral leg and groin pain.  The 
veteran reported experiencing intermittent nocturnal leg 
cramps from age 8 to 15 that resolved with massage and 
walking.  He sustained a left femur fracture at age 15 that 
healed with some degree of leg shortening.  The veteran 
explained that approximately six months earlier, he began 
experiencing aching in both calves following a day of usual 
activity.  This "deep aching sensation" grew progressively 
worse, and was incapacitating by March 1977.  There was no 
fixed time or activity that provoked the pain, and no fixed 
duration for the pain.  The veteran denied experiencing any 
inflammatory symptoms of redness, heat, or muscle tenderness.  
A physical examination showed that pinprick sensation was 
minimally diminished on the medial aspect of the veteran's 
right calf.  The diagnostic impression was lower extremity 
pains of unknown etiology.

According to an October 1977 private hospital report, the 
veteran suddenly experienced double vision while driving to 
work the previous morning, and continued to experience this 
diplopia until his admission 36 hours later.  The veteran 
reported experiencing crossed eyes with diplopia for five to 
10 minutes on two occasions the previous week that 
spontaneously resolved with no sequela.  In addition, he 
provided a four month history of intermittent cramps and 
weakness of both lower extremities.  A neurological 
examination revealed nystagmus, loss of voluntary vertical 
saccades, and a marked left sixth nerve palsy.  The veteran 
experienced a gradual improvement in his visual symptoms, and 
was discharged after five days of hospitalization.  The 
discharge diagnosis was possible multiple sclerosis.

An October 1978 report from the veteran's private physician 
notes that probable multiple sclerosis was diagnosed 
following a thorough work-up during hospitalized in October 
1977.  He explained that there was no treatment for this 
condition, and indicated that "one can try only to 
ameliorate any disabilities that he acquires through this 
disease."  The physician related that the veteran received 
treatment for this disorder every three to four months since 
December 1977.  During that time, he reportedly complained of 
weakness in his extremities, generally coming while trying to 
do "any physical work."  The physician concluded that the 
veteran could no longer work in his usual occupation, and 
appeared to be totally disabled.

An August 1979 VA examination report notes a normal 
neurological evaluation.  Multiple sclerosis was diagnosed.  
The examiner explained that the veteran's multiple sclerosis 
symptoms included "not being able to use [his] arms and 
legs," pains, and visual problems over the previous two 
years.

On VA neurological examination in October 1979, the veteran 
complained that his arms and legs continued to ache.  In 
addition, he reported that his head hurt in the right temple 
region.  A physical examination revealed that the veteran's 
reflexes were slightly hypoactive below the waist.  The 
physician noted that no neurological disease was found, but 
explained that it was not unusual to experience a remission 
with early multiple sclerosis.

VA outpatient records show treatment for various disorders, 
including multiple sclerosis, from April 1988 to September 
1989.

A July 1989 report from a VA physician indicates that he 
treated the veteran for "severe[ly] disabling multiple 
sclerosis."  He noted that the veteran was permanently and 
totally disabled, and explained that his symptoms included 
moderate to severe bilateral visual impairment, mild facial 
sensory impairment, mild ataxia of both legs, mild spasticity 
of the right arm and leg, mild to moderate quadriparesis, 
severe fatigability, hyperflexion of the right arm, and 
moderate sensory impairment of both arms and legs.  He noted 
that the onset of this symptomatology was in 1977.

In an August 1995 statement, the veteran's wife reported that 
she and the veteran married in January 1968.  She explained 
that he never missed a day from work until he began 
experiencing pain and weakness in his upper and lower 
extremities in 1974.  His leg pain became intolerable in 
early 1977, and he "could barely walk."  She related that 
the veteran experienced eye problems, and was subsequently 
admitted for treatment.  Multiple sclerosis was diagnosed.  
She explained that the veteran's pain was periodic over the 
"first few years," but continued to progress until he was 
unable to work.

Evidence submitted subsequent to the November 1995 rating 
decision includes duplicate copies of private treatment 
records from July 1975 to June 1977, a June 1998 private 
medical report, a November 2000 private neurology 
consultation report, January 2001 correspondence from a VA 
physician, several articles on multiple sclerosis, and a 
January 2001 video conference hearing transcript.  In June 
1998 correspondence, the veteran's private physician 
explained that after reviewing the April 1967 orthopedic 
consultation report, he concluded that the veteran "may have 
been afflicted with symptoms of multiple sclerosis during 
[service]."

During a January 2001 video conference hearing, the veteran 
testified that he went to sick call for treatment of blurred 
and double vision during service in 1965, but was told by a 
corpsman that "it was the atmosphere."  Transcript (T.) at 
4 and 8-9.  Following his separation from service, he sought 
private medical treatment for severe arm and leg pain in 
1972, and for leg pain and blurred and double vision in 1974.  
T. at 4 and 11-12.  The veteran reported that he began 
receiving disability benefits from the state in 1976, and 
from the Social Security Administration (SSA) in 1977.  T. at 
5-6.

Following the video conference hearing, the veteran submitted 
a November 2000 private neurology consultation report, a 
January 2001 report from his VA physician, and several 
articles on multiple sclerosis.

A November 2000 private neurology consultation report notes a 
24 year history of multiple sclerosis, which had been in 
remission over the past five years.  The veteran complained 
of drooling from the right side of his mouth over the 
previous year.  A physical examination revealed facial 
diplegia, worse on the right than the left, very mild ataxia 
of the upper extremities, and more marked ataxia of the lower 
extremities on heel-to-shin testing.  The veteran's speech 
was noted to be nasal and somewhat slurred.  The diagnostic 
impression was long history of multiple sclerosis with a 
current examination compatible with that diagnosis.

In January 2001 correspondence, a VA physician indicated that 
he treated the veteran for multiple sclerosis from July 1988 
to March 1993.  He explained that while the veteran first 
experienced multiple sclerosis symptoms with the onset of 
double vision in 1974, multiple sclerosis was not diagnosed 
until 1977.


Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 

	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  To that extent, 
the second part of the Elkins three part analysis no longer 
is controlling in pending claims.  This only becomes a matter 
for consideration, however, if the claimant first meets the 
requirement of submitting new and material evidence to reopen 
a claim.  The Veterans Claims Assistance Act of 2000 
specifically provides that nothing in the new act requires 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for 90 days or more during a period 
of war and a chronic disease becomes manifest to a degree of 
10 percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1133 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.307, 3.309 (2000).  Where there is affirmative evidence 
to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the disease within the purview of section 1112 of this 
title, has been suffered between the date of separation from 
service and the date of onset of any such diseases, or the 
disability is due to the veteran's own willful misconduct, 
service connection pursuant to section 1112 will not be in 
order.  38 U.S.C.A. § 1113 (West 1991 & Supp. 2000).

Since the final rating decision in November 1995, numerous 
pieces of evidence have been submitted or otherwise 
associated with the claims file.  Much of this evidence is 
new in that it has not been previously considered in 
connection with this claim.  The new evidence includes 
duplicate copies of private treatment records from July 1975 
to June 1977, a June 1998 private medical report, a November 
2000 private neurology consultation report, January 2001 
correspondence from a VA physician, several articles on 
multiple sclerosis, and testimony from a January 2001 video 
conference hearing.  To the extent that the June 1998 private 
medical report relates the veteran's multiple sclerosis to 
service, the Board believes that this evidence meets the 
Hodge test for materiality as it sheds light on the origins 
of the disability and must be considered in order to decide 
fairly the merits of the veteran's claim.  Accordingly, the 
Board finds that there is new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for multiple sclerosis.


ORDER

New and material evidence having been presented in support of 
the claim of entitlement to service connection for multiple 
sclerosis, the claim is reopened.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

A review of the claims file indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  However, records from the SSA have not 
been associated with the veteran's claims folder.  Although 
any SSA decision would not be controlling, it may be 
pertinent to the veteran's appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist 
includes obtaining SSA decision and supporting medical 
records pertinent to VA claim),  and Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding 
such determination).

The record reveals that relevant evidence in support of the 
veteran's claim may exist or could be obtained.  See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, pursuant to VA's duty to assist 
the veteran in the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.103(a) (2000), the Board is deferring 
adjudication of the issue of entitlement to service 
connection for multiple sclerosis pending a remand of the 
case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all of the medical records in 
the possession of the SSA.  It should be further noted that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

Finally, under the provisions of the Veterans Claims 
Assistant Act of 2000, it appears that the VA must obtain a 
medical opinion regarding the degree of medical probability 
that the veteran's multiple sclerosis is related to service.  
As noted above, following a review of the veteran's service 
medical records, a private physician opined that he may have 
experienced multiple sclerosis symptoms during service.  In 
January 2001 correspondence, a VA physician indicated that 
the veteran first experienced multiple sclerosis symptoms in 
1974.  On the other hand, the contemporaneous records from 
the 1977-78 time frame, when a clear diagnosis of multiple 
sclerosis first appears in the record, conspicuously lack 
statements of medical history or findings showing 
manifestations of multiple sclerosis prior to about very late 
1976 or early 1977.  The record also shows statements of 
medical history referring to leg cramps at age 8 to 15, and 
clinical evidence in service of a well healed trochanteric 
fracture.  Consequently, the Board finds that clarification 
is required as to the etiology of the veteran's multiple 
sclerosis based upon a thorough review the entire claims 
file.  See Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for multiple 
sclerosis that are not currently a part 
of the record.  After any necessary 
information and authorization are 
obtained from the veteran, all 
outstanding records, VA or private, 
inpatient or outpatient, should be 
obtained by the RO and incorporated into 
the claims folder.

3.  The RO should also make every effort 
to obtain a copy of all records relating 
to the veteran's claim with the SSA.  The 
RO should contact the SSA and request a 
copy of any decision on the merits of a 
claim and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has no 
records, this should be documented in the 
record.  The attention of the SSA should 
be invited respectfully to 38 U.S.C.A. § 
5106 (West 1991 & Supp. 2000).  The RO is 
again advised that the efforts to obtain 
SSA records should continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

4.  Upon completion of the above 
development to the extent feasible, the 
veteran should be afforded an examination 
by an appropriately qualified physician 
to determine the etiology of the 
veteran's multiple sclerosis.  All 
indicated studies must be conducted.  
After the examination and review of the 
evidence in the claims folder, including 
service, private and VA medical records, 
the physician should express an opinion 
as to the degree of medical probability, 
in percentage terms, if feasible, that 
multiple sclerosis is causally related to 
service.  If the answer would vary 
depending upon whether the correct 
history of the disability was deemed to 
be the history reflected in the 
contemporaneous treatment records from 
service to the time when the diagnosis of 
multiple sclerosis was made, as opposed 
to subsequent reports of medical history, 
the examiner should indicate what that 
difference would be.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for multiple 
sclerosis.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a Supplemental 
Statement of the Case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

